

116 HR 2880 IH: Armament Graduate School Act
U.S. House of Representatives
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2880IN THE HOUSE OF REPRESENTATIVESMay 21, 2019Ms. Sherrill (for herself and Mr. Cook) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide degree granting authority for the United States
			 Army Armament Graduate School, and for other purposes.
	
 1.Short titleThis Act may be cited as the Armament Graduate School Act. 2.Degree granting authority for United States Army Armament Graduate School (a)In generalChapter 751 of title 10, United States Code, is amended by adding at the end the following new section:
				
					7422.Degree granting authority for United States Army Armament Graduate School
 (a)AuthorityUnder regulations prescribed by the Secretary of the Army, the Chancellor of the United States Army Armament Graduate School may, upon the recommendation of the faculty and provost of the college, confer appropriate degrees upon graduates who meet the degree requirements.
 (b)LimitationA degree may not be conferred under this section unless— (1)the Secretary of Education has recommended approval of the degree in accordance with the Federal Policy Governing Granting of Academic Degrees by Federal Agencies; and
 (2)the United States Army Armament Graduate School is accredited by the appropriate civilian academic accrediting agency or organization to award the degree, as determined by the Secretary of Education.
							(c)Congressional notification requirements
 (1)When seeking to establish degree granting authority under this section, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives—
 (A)a copy of the self-assessment questionnaire required by the Federal Policy Governing Granting of Academic Degrees by Federal Agencies, at the time the assessment is submitted to the Department of Education’s National Advisory Committee on Institutional Quality and Integrity; and
 (B)the subsequent recommendations and rationale of the Secretary of Education regarding the establishment of the degree granting authority.
 (2)Upon any modification or redesignation of existing degree granting authority, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report containing the rationale for the proposed modification or redesignation and any subsequent recommendation of the Secretary of Education on the proposed modification or redesignation.
 (3)The Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report containing an explanation of any action by the appropriate academic accrediting agency or organization not to accredit the United States Army Armament Graduate School to award any new or existing degree..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				
					
						7422. Degree granting authority for United States Army Armament Graduate School..
			